___________

                                    No. 95-3767
                                    ___________

United States of America,                *
                                         *
              Appellee,                  *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   District of South Dakota.
Paul James Wickham, also known           *
as James Floyd Woodruff,                 *        [UNPUBLISHED]
                                         *
              Appellant.                 *


                                    ___________

                     Submitted:     April 24, 1996

                           Filed:   April 29, 1996
                                    ___________

Before BEAM, LOKEN, and MORRIS S. ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Paul James Wickham appeals from the 90-month sentence imposed by the
district court1 after he pleaded guilty to possessing methamphetamine with
intent to distribute and using or carrying a firearm in relation to a drug
trafficking offense.       We have carefully reviewed the record and conclude
Wickham knowingly and voluntarily waived his right to appeal by the
undertakings in his plea agreement and his statements at the change-of-plea
hearing.   See United States v. Rutan, 956 F.2d 827, 829 (8th Cir. 1992).


     Accordingly, the appeal is dismissed.




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-